Citation Nr: 0725498	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
hips secondary to service-connected residuals of cold 
injuries to the feet.

2.  Entitlement to service connection for arthritis of both 
hips.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.  The veteran's decorations include the Purple 
Heart Medal.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran was previously denied 
service connection for arthritis of the left hip on a direct 
basis and as secondary to service-connected residuals of a 
gunshot wound to the left thigh.  The veteran's current claim 
differs from his first claim in that he is now arguing that 
exposure to the cold while in service has resulted in his 
current arthritis.  Although a July 2004 "Decision Review 
Officer Conference Report" states that the veteran's claim 
was accepted as a reopened claim, this new theory was 
considered by the RO without reopening the previous denial 
(see January 2005 VCAA notification letter, April 2005 rating 
decision, and January 2006 statement of the case).  The Board 
will also consider this claim on a de novo basis as that is 
the most favorable review for the veteran.

The veteran has essentially asserted two different theories 
of entitlement.  First, that he has arthritis in both hips as 
secondary to service-connected residuals of cold weather 
injuries to his feet.  Second, that he has arthritis in both 
hips as a result of his exposure to the cold while serving on 
active duty in Korea.  The issues on the cover page reflect 
as such.  

In August 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2006).

The issue of entitlement to service connection for arthritis 
of both hips on a direct basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent medical evidence is 
against a finding that there is a medical relationship 
between the veteran's arthritis of both hips and service-
connected residuals of cold injuries to the feet.


CONCLUSION OF LAW

The veteran's arthritis of both hips is not proximately due 
to, a result of, or aggravated by service-connected residuals 
of cold injury to feet.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2006); Allen v. Brown, 7 Vet. App. 
439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in January 2005, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for secondary service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
these elements; however, the Board finds no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
veteran is already service-connected for residuals of cold 
injuries to the feet, and the Board is issuing a decision on 
the claim that arthritis is secondary to this condition, as 
opposed to the veteran's other claim for direct service 
connection, which is remanded by this decision.  Since the 
claim being decided is not for direct service connection, and 
the veteran's residuals of cold injury to feet are already 
service-connected, the first three elements are moot.  As to 
the last two elements, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for secondary service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notice as to degrees of disability and effective dates 
in a July 2006 letter. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, hearing transcripts, and service 
medical records.  In April 2004, the veteran stated that he 
had no other information or evidence to give VA to 
substantiate his claim.  A VA examination was provided in 
connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran has asserted that he has arthritis in both hips 
as a result of his service-connected residuals of cold injury 
to the feet.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Such 
claims may be described as secondary service connection by 
way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran was given a VA examination in January 2005; x-
rays done at that time showed osteoarthritis of both hip 
joints.  The examiner reviewed the veteran's claims file and 
opined that the veteran's hip arthritis was less likely as 
not to be a result of his documented cold injuries to his 
feet.  The examiner explained that he did not know of a 
connection between cold exposure of the feet and hip 
arthritis, and had never read of this connection in 
orthopedic literature. 

The veteran has submitted multiple reports, including a 
December 1996 information letter from the VA Under Secretary 
for Health, which relate long term and delayed sequelae, such 
as arthritis, to cold weather injuries.  However, this 
evidence is general in nature and no examiner has 
specifically related the information contained therein to the 
veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.  In fact, the January 2005 VA 
examiner would have had the opportunity to review the medical 
literature, and specifically referenced reading at least one 
of the articles, but nevertheless stated that the veteran's 
hip arthritis was less likely as not to be a result of his 
documented cold injuries to his feet.    

The Board does not doubt the sincerity of the veteran's 
belief that his hip arthritis is a result of his residuals of 
cold injury to the feet in service.  However, as a lay person 
without the appropriate medical training and expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability or the origins of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

In sum, the preponderance of the competent evidence is 
against a finding that post service hip arthritis is 
proximately due to or a result of service-connected residuals 
of cold injury to the feet.  Thus for all the reasons stated 
above, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for arthritis of both hips 
secondary to service-connected residuals of cold injuries to 
the feet is denied.


REMAND

The veteran has claimed that he has arthritis of both hips as 
a result of exposure to the cold while serving in the United 
States Marine Corps in Korea during the early 1950's.  It is 
well established that the veteran was exposed to extremely 
cold temperatures while in service.  In fact, the veteran has 
already been granted service connection for residuals of cold 
injuries to his feet, and for cold injuries to the hands.  

The veteran was given a VA examination for his claim that hip 
arthritis is related to cold weather.  However, the opinion 
requested, and provided, relates only to whether the 
veteran's hip arthritis is related to residuals of cold 
weather injuries to the feet.  The veteran has asserted, in 
the alternative, that his arthritis is the result of long 
term exposure to the cold while in service, and not 
necessarily to the residuals of cold weather injuries to the 
feet.  No medical opinion addressing this issue is of record.  

The veteran, a combat veteran from the Korean conflict, has 
submitted evidence showing extended exposure to cold weather 
while in service, and competent medical evidence showing that 
he currently has arthritis in both of his hips.  He has also 
submitted multiple reports, including a December 1996 
information letter from the VA Under Secretary for Health, 
which relate long term and delayed sequelae, such as 
arthritis, to cold weather injuries.  As there is no medical 
opinion addressing whether or not the veteran's arthritis is 
related to his exposure to the cold, the Board finds that it 
has insufficient medical evidence to make a decision on the 
claim and a VA examination to determine the nature and 
etiology of any hip disabilities is warranted.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).    

Additionally, the Board notes that the veteran was given VCAA 
notice as to how to substantiate a claim for service 
connection secondary to a service-connected disability; 
however, he was not given proper VCAA notice as to his claim 
for service connection on a direct basis.  The AMC/RO should 
take this opportunity to give the veteran proper notice.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
veteran is issued a VCAA letter 
appropriate for his claim of direct 
entitlement to service connection for 
arthritis of both hips, which provides the 
notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent case law.  The 
veteran should be given sufficient time 
for response.

2.  The AMC/RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of any hip 
disabilities.  The claims folder should be 
made available to the examiner prior to 
the examination.  

The examiner should provide an opinion as 
to whether the veteran has any current hip 
disabilities that are as likely as not 
(e.g., a 50 percent or greater 
probability) attributable to the veteran's 
service.

The examiner should specifically consider, 
and give an opinion as to whether it is as 
likely as not that the veteran's exposure 
to cold while in service caused any 
current hip disabilities.  

Any opinion(s) should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.  If a determination cannot be 
made without a resort to speculation, that 
too should be noted.

3.  After completing the above and any 
additional development of the evidence 
that the AMC/RO may deem necessary, the 
AMC/RO should review the record and 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
record assembled for appellate review.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


